     Case: 1:21-cv-00919 Document #: 14 Filed: 02/24/21 Page 1 of 3 PageID #:56




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                        )
                                              )
Ex Parte Application Pursuant to              )       Case No. 21 CV 919
28 U.S.C. § 1782 For an Order to Take         )
Discovery of Brian King for Use in a          )
Foreign Proceeding,                           )

                          MEMORANDUM OPINION AND ORDER


         Before me is Judge Lee’s referral of the ex parte application of some two dozen parties

pursuant to 28 U.S.C. ' 1782 for an Order to Take Discovery of Brian King (AKing@) for Use in a

Foreign Proceeding (the AApplication@), allowing the applicants to serve a Subpoena Duces

Tecum and Subpoena Ad Testificandum upon Brian King. [Dkt. ## 11, 12]. For the following

reason, the application is granted.

         Under Section 1782, a district court may grant an application upon three conditions. 28

U.S.C. ' 1782(a); see also Heraeus Kulzer, GmbH v. Biomet, Inc., 633 F.3d 591, 594 (7th Cir.

2011); Mangouras v. Squire Patton Boggs, 980 F.3d 88, 97 (2d Cir. 2020). The first is whether

the person or entity from whom the discovery is sought resides or is found in the district of the

district court to which the application is made. Here, the applicants allege that Brian King=s

personal residence is in LaGrange, Illinois. [Dkt. #1].

         The second condition is that the discovery sought is for use in a proceeding before a

foreign tribunal. Robert k. Campbell, solicitor from the U.K., avers that the applicants anticipate

initiating a proceeding as claimants in the High Court of England and Wales in




                                                  1
     Case: 1:21-cv-00919 Document #: 14 Filed: 02/24/21 Page 2 of 3 PageID #:57




London, England, against Equiti Capital UK Limited (AEquiti UK@) to redress alleged losses

suffered as a result of its facilitation and concealment of a fraudulent Forex trading scheme

operated by Mediatrix Capital Inc. and Blue Isle Markets Inc. and its successor, Blue Isle

Markets Ltd. [Dkt. #6, Pars. 4-8]. The applicants have served Equiti UK with a Letter of Claim,

to which Equiti UK responded, saying they will put the applicants to their proof. [Dkt. #6, Pars.

9-12]. As such, the planned proceedings are Awithin reasonable contemplation.@ Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 259 (2004); In re Gorsoan Ltd. for an Order

Pursuant to 28 U.S.C. 1782 to Conduct Discovery for Use in a Foreign Proceeding, 2021 WL

299286, at *2 (2d Cir. 2021)(A. . . the applicant must have more than a subjective intent to

undertake some legal action, and instead must provide some objective indicium that the action is

being contemplated.@).

       The third condition is that the application is made by an interested party. Each of the

applicants here meet that requirement, because each expects to be a claimant in the anticipated

U.K. Proceeding.

       Even if those conditions are satisfied, a district court is not required to grant a Section

1782 discovery application. The Supreme Court has said that four additional factors should be

considered:    (1) whether the person from whom discovery is sought is a participant in the

foreign proceeding material; (2) the nature of the foreign tribunal, the character of the foreign

proceedings, and the receptivity of the foreign court to jurisdictional assistance from United

States federal court; (3) whether the application to take discovery for use in a foreign proceeding

is an attempt to circumvent restrictions in the foreign proceeding or other polices of the foreign




                                                  2
     Case: 1:21-cv-00919 Document #: 14 Filed: 02/24/21 Page 3 of 3 PageID #:58




country or the United States; and (4) whether the subpoena contains unduly or intrusive

burdensome requests. Intel Corp., 542 U.S. at 264.

       As to these factors, Mr. Campbell avers that Mr. King will not be a party in the

anticipated U.K. Proceeding, and therefore will remain outside the power of the High Court of

England and Wales to compel production. [Dkt. #6, Pars. 13, 19]. All indications are that the

documents and testimony elicited from Mr. King will be admissible in the U.K. proceeding and

are not barred by any applicable law or local court rules. [Dkt. #6, Pars. 17-18]. There is no

indication that the applicants are attempting to circumvent restrictions in the foreign proceeding

or other polices of the foreign country or the United States. [Dkt. #6, Par. 20]. Finally, there is

no indication that the subpoena demands are unduly burdensome or intrusive. See, e.g., In re

Kleimar N.V. v. Benxi Iron & Steel Am., Ltd., 2017 WL 3386115, at *7 (N.D. Ill. 2017); In re

Application of Bayer Healthcare LLC, 2014 WL 2801206, at *2 (N.D. Ill. 2014).




                               ENTERED:
                                              UNITED STATES MAGISTRATE JUDGE


DATE: 2/24/21




                                                 3
